Case: 18-40580 Document: 4 Filed: 12/17/18 Page 1 of 1

UNITED STATES BANKRUP'I`CY COURT

msch 01= soUTH DAKoTA
c * -l- * o n * n 0 * o * 4 c
in m * Bankr. case No. ls - 40530
Chapter 7

H &1 GRAIN 0F HETLAND, rNc., *
ElN/mN: 911766341, s'rATEMENT on

* coRPORA'rE owNERsHIP

Debtor.

11

*
v ¢ * * * ¢ al -t- ¢ c ¢ v ¢ v

Pursuant to Fedcral Rulcs of Bankruptcy Procedure lOO?(a)(l) and 7007.1, the
undersigned company certifies that:

‘I`herc are no corporations, other than governmental units, that directly or indirectly
own 10% of more of any class of its equity interest

'I'hc undersigned company further certifies that it shall tile a supplemental statement
promptly upon any change in circumstances that renders this Statement of Corporate Ownership
inaccuratel

`V\
noted this |'l day ofD€Cew\b.t\Czols.

H & I GRAIN OF HETLAND, INC.:

 

Hetland, SD 57212

